On behalf of the delegation of Zaire and on ray own behalf I should like at the outset to congratulate the President on his election to guide the work of the United Nations General Assembly at its forty-first session. It is a pleasure for me to see him presiding over the General Assembly, particularly since he is a son of the third world and a gifted statesman. His political and diplomatic experience, together with his thorough knowledge of the United Nations system, guarantees the success of our deliberations. The delegation of Zaire, need I say, assures him of its whole-hearted co-operation.
To his predecessor. Ambassador Jaime de Pinies, an experienced figure in the United Nations and a well-known personality, we express our delegation's appreciation for the outstanding way in which he guided the fortieth and commemorative session of the Assembly as well as its thirteenth special session, on the critical economic situation in Africa.
Lastly I should like to pay a special tribute to our Secretary-General, His Excellency Mr. Javier Perez de Cue liar, for his brilliant report on the work of the Organization, which offers a lucid and profound analysis of the major problems that concern the international community. That objective and courageous study of the explosive situation in South Africa and the present state of the economies of the developing countries confirms the justified apprehensions of the Non-Aligned Movement with respect to those issues.
The forty-first session of the General Assembly has begun at a time when the international community is deeply disturbed by the patent inhuman injustices imposed upon the blade majority in South Africa by a white racist minority sustained by certain Powers. The Pretoria regime is seeking to perpetuate its illegal occupation of Namibia and to impede that Territory's accession to independence.
The racist regime's constant defiance of the international community and the way in which it acts like a dominant Power exploiting the region are illustrated very clearly by its acts of sabotage and terrorism directed against neighboring independent States it wishes to destabilize because they are helping the black nationalists in South Africa aid Namibia.
Several rounds of negotiations to restore peace and security in that part of Africa have met with but one response from the Pretoria regime: systematic refusal to make any compromise and recourse to military incursions into the neighboring States.
Front-line States are well aware of the misdeeds, the barbarous and bloody repression committed by the racist troops from Pretoria, which, over recent years, have resulted in the deaths of several thousand men, women and children, as well as in the destruction of the economic infrastructure of those countries. Zaire welcomes the unstinting support offered by the Eighth Non-Aligned Summit to the front-line States. This is clear evidence of the fact that the great majority of the United Nations Members condemn the Pretoria racist regime and support the legitimate struggle waged by the black people in South Africa to recover their fundamental rights. The delegation of Zaire, which supports mandatory, comprehensive, binding sanctions, unreservedly, against the Pretoria regime, nevertheless considers that the international community must give its total support to the Organization of African Unity (OAU) so that the latter may find an African solution, which can, as speedily as possible, promote the restoration of peace and , security in southern Africa. This will enable all the countries in the region to ensure their economic and social development within the context of interregional co-operation, while guaranteeing the territorial integrity and sovereignty of their States.
Consequently, Zaire urgently appeals to all those countries which have a special relationship with the Pretoria regime to intensify their pressure on South Africa so as to persuade it unconditionally to release Mr. Mandela and all the other political prisoners, thus bringing about conditions favorable to the establishment of a political climate propitious to negotiations between blacks and whites aimed at setting up a democratic regime. The time has come for all peoples committed to peace and justice to demonstrate their solidarity with the nationalists of the African National Congress (ANC) and the Pan African Congress of Azania (PAC).
In Namibia the minority white regime in South Africa is continuing its systematic plunder of the natural resources of the Territory in collusion with
outside economic interests. This is in violation of United Nations resolution and Decree No. 1 for the Protection of the Natural Resources of Namibia, which was adopted by the United Nations Council for Namibia in 1974. The racist Government is continuing to take steps to jeopardize the territorial integrity of Namibia. It is seeking to detach Walvis Bay from Namibia and to proclaim its sovereignty over the Penguin Islands and the other offshore islands. Never, in recent times, has a regime been subjected to such condemnation, reprobation and recrimination. Because of its intransigence and refusal to put an end to apartheid, sanctions against the regime are being considered by the overwhelming majority of the international community. Nevertheless, notwithstanding such isolation, the regime persists in raising major obstacles to Namibia's accession to independence. To justify its illegal presence in the Territory, it is seeking to subordinate Namibia's independence to considerations which are totally unrelated to Security Council resolution 435 (1978), a resolution which has to date been accepted as the sole valid basis for a peaceful settlement to the Namibian question. In this regard the Security Council should play a primary role in maintaining international peace and security, rather t^ aiding behind legal quibbling, which is tantamount to tacit support for the Pretoria regime.
My delegation therefore considers that the United Nations should take urgent steps to ensure that the United Nations plan for Namibia is fully applied.
The continent of Africa faces other trouble spots apart from those in the South. I am referring to Chad and the Western Sahara. In Chad we are witnessing a dramatic challenge to the principles of international law as set forth in the Charter of the Organization of African Unity. I have in mind particularly respect for sovereignty, political independence, territorial integrity, non-interference in domestic affairs of States, non-recourse to force in relations between States and
the peaceful settlement of disputes. The situation in Chad constitutes a serious threat to peace, stability and security in Central Africa, but above all it represents a threat to the maintenance of a balance which is necessary throughout the African continent as a whole. Recourse to Article 51 of the United Nations Charter by a legitimate government which has been the victim of blatant external aggression has resulted in many interpretations by certain Member States; but those same States, when they are themselves attacked by a force from outside, are better placed than anybody else to understand the meaning of Article 51. The same applies with respect to the occupation of part of a State's territory by armed forces, supported and supplied from outside, in order to overthrow the established government. If it is unanimously recognized that such de facto occupation is illegal and constitutes a threat to peace and security, then the same must apply with respect to Chad. That country, a member of our Organization, is undergoing a period of division of its territory, which is being split into two parts; the northern area is occupied by forces supported from the outside.
The United Nations must therefore adopt a resolution during this session reaffirming the principles of the territorial integrity of Chad and the inviolability of its frontiers. It must also invite any outside occupying forces to leave Chad. The people of Chad are entitled to freely exercise their sovereignty and self-determination. It is up to them alone to work for a reunification within the context of national reconciliation brought about by the N'Djamena Government.
All the parties concerned by the problem of the Western Sahara are in agreement on the idea of organizing a referendum under the auspices of the United Nations. My delegation supports the commendable mediation efforts carried out by those parties with the Secretary-General of the United Nations in close
co-operation with the current Chairman of the OAU in accordance with resolution 104 of the twentieth summit of the Organization of African Unity.
In the Middle East no progress has been made since last year and tensions continue in the area, despite resolutions adopted at the fortieth session of the General Assembly. One of those called for the organization of an international conference on this issue, a matter which has been on the General Assembly's agenda for well-nigh 41 years now. In that region the parties in conflict have opposed any spirit of dialog and negotiation, whereas the Security Council decided, in resolution 338 (1973), that negotiations should begin immediately.
The international community thus has a duty to prompt the protagonists to accept the idea that they must overcome psychological, historical, legal and other obstacles in order to achieve peace. This peace presupposes, first of all, justice and equality, because the Arab people in Palestine, like the people of Israel, are entitled to a homeland and a State. That was understood from the outset by the United Nations General Assembly, which, on 29 November 1947, set forth the principle of a Jewish State and a Palestinian-Arab State, when it adopted resolution 181 (II) relating to the partition of Palestine.
Secondly, that peace can be brought about only through implementation of resolution 242 (1967), adopted by the Security Council on 22 November 1967. That resolution lays down the conditions for the establishment of a just and lasting peace in the Middle Bast. They are: the inadmissibility of the acquisition of territory by force or by war; the withdrawal of Israeli armed forces from Arab territories occupied in 1967; the termination of all states of belligerency; respect for and acknowledgment of the sovereignty, territorial integrity and political independence of every State in the area and its right to live in peace within secure and recognized boundaries free from threats or acts of force; the guaranteeing of a just settlement of the refugee problem; and the guaranteeing of the territorial inviolability and political independence of every State in the region.
Finally, this longed-for peace in the Middle East is possible only if there is recognition of the rights of the Palestinians, because the violation of those rights is at the very heart - indeed, was the origin - of the conflict in the Middle East.
Various General Assembly resolutions - 2535 (XXIV) of 10 December 1969, 3236 (XXIX) of 22 November 1974 and 3376 (XXX) of 10 November 1975 - have placed
Palestine question at the core of the Middle East conflict, by channeling efforts towards the search for a comprehensive solution, by reaffirming the inalienable rights of the Palestinian people, by recognizing the Palestine Liberation Organization (PLO) as the sole representative of the Palestinian people, and by establishing the Committee on the Exercise of the Inalienable Rights of the Palestinian People. There can be no doubt at all that the full implementation of those resolutions would contribute decisively to a comprehensive final settlement of the question.
The Republic of Zaire places its hopes in the United Nations, which, as part of its historic responsibilities, gave a State to the Jews of the Diaspora and decided to create a Palestinian Arab State - and it must proceed to establish that State.
In the international community's continued consideration of the situation in Asia, four other problems are of concern to it - namely, Afghanistan, Kampuchea, the Korean question and the Iran-Iraq war.
The first two questions result from the violation of the principles of the sovereign equality of States; respect for the sovereignty, political independence and territorial integrity of States; non-interference; non-use of force or the threat of the use of force in international relations; and the peaceful settlement of disputes. These illegal acts are in conflict with the spirit of the Charter, without which free rein would be given to the excesses of irrational urgings.
That is why Zaire believes that a just and lasting settlement of the questions of Afghanistan and Kampuchea must be found through the withdrawal of all foreign forces from those territories, whose peoples aspire to live in peace, independence, honour and national dignity, and to remain full members of the Movement of Non-Aligned Countries.
With respect to the Korean question, my delegation urges continuation of the dialog between the two Koreas, in the clear interest of their people.
In Asia, furthermore, two brother countries - Iran and Iraq - which are also members of the Movement of Non-Aligned Countries, are waging an endless war that has caused countless loss of life and considerable material damage, while the United Nations remains powerless to produce an appropriate framework for negotiations on halting hostilities. My delegation once again urgently appeals to
those two brother nations to come to an understanding so that reconciliation and fraternity may be achieved.
In Central America, we must encourage the implementation of the Contadora Act on Peace and Co-operation in that region, in accordance with the expressed wishes of the signatory States.
The achievement of international peace and security, which are the primary purposes of the United Nations, should be sought by all Member States with a view to creating » climate of confidence between peoples. But, unfortunately, peace is constantly threatened by acts of terrorism, which have now assumed disturbing dimensions. Resolution 40/61, adopted by the fortieth - commemorative - session of the General Assembly, invited all States to take all appropriate measures at the national level with a view to the speedy and final elimination of the problem of international terrorism, to fulfil the international obligations they have assumed and to prevent the preparation and organization in their territories of acts directed against other States.
The dimensions which international terrorism have taken recently are evidence of the determination of certain Member States not to implement that resolution. Hence, the present session must recommend appropriate measures to eliminate international terrorism and promote relations of trust between States.
The arms race is a powerful tool for those who follow a policy of recourse to force in international relations, a policy of intimidation and subjugation, of hegemonism and expansionism. The arms race increases the gap between the developing countries and the industrialized countries and reduces to naught the efforts to establish the new international economic order, to which the industrialized countries refuse to adhere.
Moreover, the mobilization of large material, human and financial resources for an increase in nuclear weaponry cannot be justified in any way when we know that the overwhelming majority of mankind suffers from hunger, poverty and want. This diversion of resources is pure selfishness. That explains the determination of the nuclear Powers to keep the price of the raw materials from the developing countries at the lowest possible level, for the sole purpose of building up stockpiles of them.
These same Powers are opposed to the launching of global negotiations for the establishment of a new international economic order with a view to restructuring international economic relations.
In other words, part of the economic difficulties facing the developing countries that are commodity producers are caused by the nuclear-arms race. Thus, the relations between North and South, rather than improving, are becoming worse. We see an increasing deterioration in the terms of trade, the excessive indebtedness of the third world and an even greater imbalance between industrialized countries and developing countries.
Indebtedness, which has a direct influence on the growth of the developing countries, entails considerable budgetary burdens that prevent the carrying out of investment programs. At the present time, when Africa is looking to the implementation of the United Nations program of Action for African Economic Recovery and Development, adopted by the thirteenth special session of the General Assembly, devoted to the critical economic situation in Africa, it would be highly desirable if the undertaking by the international community to provide up to 30 per cent of the financing of the program for 1986-1990 could be translated into concrete action.
Out of a desire to achieve the recovery of its economy, the Republic of Zaire has agreed to sake heavy sacrifices, accepting the plan for economic and financial restructuring proposed by the International Monetary Fund. Broadly speaking that plan consists of reducing public expenditure, freeing prices and encouraging the private sector.
Responding to the appeal of their Head of State, Marshal Mobutu Sese Seko, Founder-President of the Popular Movement of the Revolution and President of the Republic, and as proof of their fidelity and steadfast devotion to him, the people of Zaire have for four years demonstrated discipline and a spirit of sacrifice. We have observed, however, that the rigorous implementation of that policy has led to restriction of investment credits, a drop in production and a galloping increase in the prices of basic necessities. Furthermore, the absence of agricultural credits means that that sector has been experiencing serious stagnation, if not outright recession, which has resulted in obstacles to improvement of the standard of living. Whereas, of course, the primary task of any Government is to foster the social conditions of its people. This situation, which has virtually throttled our economy, has also led to a reduction in the production capacity of the agricultural and industrial sectors and to increased inflation.
Is it right to expect the developing countries to be forced to continue to set aside considerable sums of money to pay off their foreign debts at a time when their export earnings have dropped sharply as a result of the fall in commodity prices?
Zaire, while reaffirming its readiness to pursue the program with the International Monetary Fund, nevertheless considers, in the light of its own experience, that the Fund's policy should take greater account of the demands of our countries' economic and social development instead of pursuing a policy that could, at the present time, be regarded as a new form of veiled colonialism.
Zaire considers that debt repayment should not be achieved at the cost of the living standards of the peoples of the third world and of investments that are necessary for their countries' progress and development.
As a seater of the Movement of Non-Aligned Countries and the Group of 77, Zaire will work with the other members of those groups to achieve the goals of collective self-reliance and international co-operation tailored to present-day realities.
In this connection, Zaire intends to continue to participate actively in the work of the United Nations. It fully appreciates the reconsecrations made by the Group of High-Level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations. My delegation will dead, with those recommendation when the Group's report is discussed by the Assembly. At this stage, however, my delegation would like to reaffirm its steadfast devotion to the principle of tbe sovereign equality of Member States enshrined in the United Nations Charter. We ardently hope that those recommendations say lead to the strengthening of the role of the United Nations and the purposes and principles of its Charter, which must not be infringed.
In concluding, I should like to draw the Assembly's attention to a situation that we unanimously deplore. On the threshold of the twenty-first century, the black race continues to be the object of scorn, while its human dignity is denied. It is against that background that the President of the Republic of Zaire, Marshal Mobutu Sese Seko, has launched the idea of creating a league of black African States. That, we feel, could serve both as a rallying point for the black diaspora around the world and as an appropriate framework for co-ordination and discussion of problems peculiar to the black race.
I wish the forty-first session of the General Assembly of our Organization every success in its work.